638 P.2d 1127 (1982)
STATE ex rel., OKLAHOMA BAR ASSOCIATION, Petitioner,
v.
Patrick Joseph ARMSTRONG, Respondent.
No. SCBD 2766.
Supreme Court of Oklahoma.
January 5, 1982.
Paul M. Vassar, Vassar, Craig & Vassar, Chandler, for petitioner.
Patrick Joseph Armstrong, respondent pro se.

MEMORANDUM DECISION
OPALA, Justice:
This cause is reached for consideration on petitioner's motion to enter final order of discipline. Upon examination of the papers on file and after due notice to the respondent, the court finds and directs that:
(1) Respondent was charged by indictment in Cause No. CR-79-176-E, on the docket of the U.S. District Court for the Western District of Oklahoma, with the crime of conspiracy to distribute Schedule I and II controlled substances, i.e. marihuana and cocaine; aiding and abetting in the possession with intent to distribute a Schedule *1128 I controlled substance; and possession with intent to distribute a Schedule I controlled substance, in violation of Title 21 U.S.C. Sections 846, 841(a)(1) and (2). He was convicted, after court trial, and sentenced on March 7, 1980 to confinement for a period of nine (9) years on count 1 and for a period of five (5) years on each of counts 2, 5 and 9. He was acquitted on counts 3 and 26 of the indictment.
(2) The U.S. Court of Appeals for the Tenth Circuit affirmed the judgment of the U.S. District Court by opinion filed therein on April 9, 1981 which became final on May 4, 1981.
(3) Following a show-cause hearing on April 7, 1980, this court ordered respondent suspended from the practice of law until final order of discipline may be rendered.
(4) By this court's order of October 30, 1981, respondent was directed to show cause, by written response to be filed on or before November 16, 1981, why final order of discipline should not be made, inasmuch as his conviction stood affirmed and the affirmance became final. No response has been filed.
(5) The crime of which respondent stands convicted demonstrates his unfitness to practice law. Rules 7.1 and 7.5, Rules Governing Disciplinary Proceedings, 52 OBJ 550, 563 (March 14, 1981).
(6) Respondent is accordingly disbarred and his name is ordered stricken from the roll of attorneys.
IRWIN, C.J., BARNES, V.C.J., and HODGES, LAVENDER, SIMMS, DOOLIN and HARGRAVE, JJ., concur.